Certiorari dismissed, October 1, 2012



                              UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7096


LARRY EDWIN PATTERSON,

                      Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                      Respondent – Appellee.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cv-00539-JRS)


Submitted:   March 15, 2012                   Decided:    March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Edwin Patterson, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry    Edwin      Patterson      seeks     to    appeal       the    district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition and his moton for reconsideration.                          The orders are not

appealable      unless        a    circuit       justice        or     judge        issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2006).

A   certificate        of     appealability        will     not       issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the    merits,      a   prisoner     satisfies          this    standard      by

demonstrating         that    reasonable         jurists    would          find     that     the

district      court’s       assessment    of     the     constitutional           claims     is

debatable     or     wrong.       Slack   v.      McDaniel,          529   U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Patterson has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3